FILED
                             NOT FOR PUBLICATION                             JUL 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAVIER GONZALES-GONZALES, a.k.a                  No. 10-71122
Francisco Javier Palomino Aguero,
                                                 Agency No. A098-916-985
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Javier Gonzales-Gonzales, a native and citizen of Peru, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and protection under the Convention Against Torture

(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings and review de novo its legal

conclusions. Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir. 2008). We

deny the petition for review.

      Substantial evidence supports the agency’s finding that the threats Gonzales-

Gonzales and his mother received do not rise to the level of persecution. See Lim

v. INS, 224 F.3d 929, 936 (9th Cir. 2000) (citation and internal quotations omitted)

(“Threats standing alone. . . constitute past persecution in only a small category of

cases, and only when the threats are so menacing as to cause significant actual

suffering or harm.”). Substantial evidence also supports the agency’s conclusion

that Gonzales-Gonzales failed to establish a well-founded fear of persecution based

on these threats. See Mendez-Gutierrez v. Gonzales, 444 F.3d 1168, 1172 (9th Cir.

2006) (applicant’s vague and conclusory allegations of fear for his life upon return

to Mexico insufficient to support a finding of a well-founded fear of future

persecution). Accordingly, Gonzales-Gonzales’ asylum claim fails.

      Because Gonzales-Gonzales failed to establish eligibility for asylum, he

necessarily fails to meet the higher standard of eligibility for withholding of

removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).


                                           2                                      10-71122
         Substantial evidence also supports the agency’s denial of CAT relief because

Gonzales-Gonzales failed to establish it is more likely than not he will be tortured

by or with the acquiescence of a government official if returned to Peru. See

Santos-Lemus, 542 F.3d at 747-48.

         Finally, we reject Gonzales-Gonzales’ contentions that the BIA violated his

due process rights by both failing to properly evaluate his arguments on appeal

from the IJ, see Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error

and prejudice to prevail on due process claim), and by assigning his case to a one-

member panel, see Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir.

2003).

         PETITION FOR REVIEW DENIED.




                                           3                                    10-71122